Citation Nr: 1506117	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-29 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Eligibility for non-service connected pension benefits.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel











INTRODUCTION

The Veteran had military service from May 1968 to January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in Milwaukee, Wisconsin.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran did not serve for a period of 90 days during a period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA non-service connected pension benefits, based upon qualifying wartime military service by the Veteran, have not been met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to a non-service connected pension.  Non-service connected pension is generally payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to non-service connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521.


A threshold requirement for entitlement to a non-service connected pension requires that the Veteran have 90 or more days of service during a period of war. Id.  Findings by the United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Veteran's DD 214 reflects he entered active service on May 16, 1968 and was discharged on January 29, 1969.  Therefore, he served during the period of the Vietnam War.  

However, his DD 214 also indicates that 224 days of this time period were lost time.  His service personnel records reflect he was absent without official leave (AWOL) for the periods from June 6 through June 14, June 17 through August 13, and August 21 through December 14 of 1968, as well as the period between December 16, 1968 and January 28, 1969.  

Subtracting these 224 days of lost time, on his DD 214 the Veteran was credited with active service for a period of two months and 17 days, or a period of 77 days.  Accordingly, the Veteran had less than the required 90 days of service during a period of war.

The Board has considered that VA regulations provide an exception to the 90 days of wartime service requirement if the Veteran was discharged from service due to a service-connected disability.  38 U.S.C.A. § 1521, 38 C.F.R. § 3.3.  In this case, the Veteran has asserted that he could not complete the physical requirements of active service due to his history of polio as a child.  However, the Veteran is not currently service-connected for polio, or for any other disability.  Additionally, his service personnel records do not suggest he was discharged due to any illness or lack of ability to complete the physical requirements.  Instead, he was consistently noted to be discharged for multiple periods of AWOL.  Therefore, the evidence does not establish he was discharged from service due to any service-connected disability, and the exception for the 90 days service requirement does not apply.

Because the evidence reflects the Veteran was credited with less than 90 days of active duty service, including during a period of war, he is ineligible for non-service connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  Therefore, the Veteran's claim for a non-service connected pension is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law, the VA's duties to notify and assist have no effect on the appeal.  Mason v. Principi, 16 Vet. App. 129 (2002).  Therefore, there is no possibility that any additional notice or development would aid the Veteran in substantiating this appeal, and further discussion of the duties to notify and assist is not required.

ORDER

Eligibility to non-service connection pension is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


